TYSON, Judge.
Tony Randall Ward appeals from an order and judgment of the circuit court denying his petition for writ of error coram nobis which petition sought to set aside his initial conviction for first degree murder had in 1976.
This petition was denied by the circuit court without the appointment of counsel or requiring an answer or motion from the State of Alabama or without conducting a hearing thereon in open court.
I
The appellant makes essentially four allegations in his petition filed in circuit court. They are: (1) that the trial court failed to call attention to the appellant, before his original trial, the provisions of the youthful offender act; (2) that he was denied the effective assistance of counsel at his original trial; (3) that he was indicted by a grand jury and tried and convicted by a petit jury that was later declared unconstitutional and, (4) that there were several witnesses that his counsel failed to call and have testify at trial. Further, he avers that counsel failed to properly examine some of the witnesses who did testify.
On authority of the opinion of the Supreme Court of Alabama in Boatwright v. State, 471 So.2d 1257 (Ala.1985) and Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984), this cause is reversed and remanded for a hearing following the appointment of counsel to represent the appellant on the merits of the allegations made. For the reasons shown, this cause is reversed and remanded for a hearing.
REVERSED AND REMANDED.
All the Judges concur.